Title: To Thomas Jefferson from George Washington, 13 February 1789
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Feby 13th. 1789.

Having found that there is a vessel on the point of sailing from Alexandria for Havre de Grace I would not forego so good an opportunity of addressing a letter to you, although nothing very material has occurred since the date of my last, which was transmitted by Mr. Gouverneur Morris.—As you will doubtless have seen in the Gazettes the Measures taken by the different States for carrying the new government into execution, I will not, therefore, enter upon any report of News or discussion of political topics.—Exclusive of these things, the greatest and most important objects of internal concern, which at present occupy the attention of the public mind, are manufactures and inland navigation. Many successful efforts in fabrics of different kinds are every day made.—Those composed of Cotton, I think, will be of the most immediate and extensive utility.—Mr. Milne, an English Gentleman, who has been many years introducing those manufactures into France, and whose father is now carrying them on (under the protection of government) at the Royal Chateau of Muette in Passy, was at my House this Week and is of opinion that they may be prosecuted in America to greater advantage than in France and England. He has been almost two years in Georgia stimulating and instructing the Planters to the production of Cotton. In that State, and So. Carolina, it is said, the Cotton may be made of a most excellent quality, and in such abundant quantities as to prove a more profitable species of agriculture, than any other Crop. The encrease of that new material and the introduction of the late-improved Machines to abridge labour,’must be of almost infinite consequence to America.—A desire of encouraging whatever is useful and  œconomical seems now generally to prevail. Several capitol artists, in different branches, have lately arrived in this Country. A factory of Glass is established, upon a large scale, on Monocasy, near Frederick-Town in Maryld.—I am informed it will this year produce Glass of various kinds, nearly to the amount of ten thousand pounds value. This factory will be essentially benefitted, by having the navigation of the Potomac completely opened. But the total benefits of that Navigation will not be confined to narrower limits, than the extent of the western territory of the U: States.
You have been made acquainted, my dear Sir, with my ideas of the practicability, importance and extent of that navigation, as they have been occasionally, though fully expressed, in my several letters to you, dated the 29th. of March 1784, the 25th. of Febry. 1785, the 26th. of Septr. 1785, the 30th. of May 1787, the 1st. of Jany. 1788, and the 31st. of Augt. in the same year.—Notwithstanding my constant and utmost endeavours to obtain precise information, respecting the nearest and best communication between the Ohio and Lake Erie, I am not yet able to add any thing more satisfactory to the observations, which I had the honor to make on the subject, in my letter of the 1st. of January 1788.—But I have lately received a correct Draught executed principally from actual Surveys, of the Country between the sources of the Potowmac and the navigable waters, that fall into the Ohio. [The Roads; and Rivulets at the places where they are crossed by these roads; together with the mouths of the latter (but not the meanders) are laid down from actual surveys. Hence the approximation of the Eastern and western waters, in those parts, is discovered with certainty.—It is, however, supposed by some—not professional men I should add—that the navigation of Potowmac from the mouth of Savage to Stoney river, is impracticable, on account of the many falls, rapid water, and rugged banks which are to be found in its course: But as there is an abundance of water, I should conceive that with the aid of canals and locks, it might be accomplished.—From hence thro’ the Glades, to the principal stream of the Yohiogany River, the portage is not more than 8. or ten miles: and this distance, if little Yough affords water sufficient, might be reduced to five miles.—From the mouth of little Yough to Pittsburgh there is no want of water: but it is said there are falls, and many rapid places in the River (not insurmountable one would suppose).—It is conjectured by many that Savage River and Green glade Creek or the former and little Yough, are capable of being improved. If so, the course is more direct, but of this I can say nothing for want of better  information, or a more accurate examination of these streams.—Of the Draught which has been sent me,] I enclose you such a rough sketch, as my avocations would permit me to make: my principal object therein being to shew, that the distance between the Eastern and Western waters is shorter, and that the means of communication are easier, than I had hitherto represented or imagined.—I need not describe what and how extensive the rivers are which will be thus in a wonderful manner connected, as soon as the Potomac shall be rendered entirely passable.—The passage would have been opened from Fort Cumberland to the Great Falls (nine Miles from tide-water) before this time, as I mentioned in my letter of the 31st. of Augt. last, had it not been for the unfavourableness of the season.—In spite of that untoward circumstance, I have the pleasure to inform you, that two or three boats have actually arrived at the last mentioned place; [one with 50, and another with near 100 Barrl. of flour.]
I am going on Monday next to visit the works, as far as the Seneca Falls.—Could I have delayed writing this letter untill my return from thence and afterwards availed myself of the same conveyance, I might have been more particular in my account of the state of the several works, and especially of the situation of the Land adjoining to the Canal at the Great Falls.—Whensoever the produce of those parts of the Country bordering on the sources of the Potomac and contiguous to the long rivers that run into it (particularly the Shenandoah and South Branch) shall be waterborne down to Tide-water for exportation, I conceive this place must become very valuable.—From the conveniency of the Bason a little above the spot where the Locks are to be placed, and from the inducements which will be superadded by several fine Millseats, I cannot entertain a doubt of the establishment of a Town in that place.—Indeed mercantile People are desirous that that event should take place as soon as possible.—Manufactures of various commodities and in iron particularly will doubtless be carried on to advantage there. The Mill seats, I well know, have long been considered as very valuable ones. How far buildings erected upon them may be exposed to injuries from freshes, or the breaking up of Ice, I am not competent to determine from my own knowledge: but the opinion of persons better acquainted with these matters than I am, is, that they may be rendered secure. On the commodiousness of Alexandria for carrying on the Fur trade throughout the whole western Country, I treated, in a very minute and I may say almost voluminous manner, in my communication to you  of the 30th. of May 1787.—Probably George-Town and the place which I have just mentioned, will participate largely and happily in the great emoluments to be derived from that and other valuable articles, through the inland navigation of the upper and Western Country. With sentiments of the highest esteem and regard I have the honor to be Dear Sir Your most Obedt. and very Humble Servant,

Go: Washington

